DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-20 are currently pending in this application. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/08/2020 and 01/11/2022 have been received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.         	The drawings submitted on 04/08/2020 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 112
6.           The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites:
A method for correcting measurement data of an analysis sensor, the method comprising the following steps:
 providing an analysis sensor having a first sensor unit, a data memory and a computing unit,  
wherein the data memory has sensor-specific or sensor-type-specific parameter data which represent a predetermined field of application or a measurement characteristic of the analysis sensor,  
collecting measurement data through the first sensor unit,  
reading out the parameter data from the data memory through the computing unit,  
correcting the collected measurement data using the parameter data through the computing unit in order to generate corrected measurement data.
The claim is a genus claim relating to a specification which only teaches a limited species embodiment of correcting measurement data of an analysis sensor and to an analysis sensor with correction of measurement data [0001].  The disclosed species do not teach, disclose or anticipate the breadth of the genus of inventions spanned by the claims.
The use of a genus claim without supporting written description of the species covered by the genus claim causes the claims to fail 35 USC 112 first paragraph as described below:

MPEP 2163
Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, "Written Description" Requirement [R-5], II.   METHODOLOGY FOR DETERMINING ADEQUACY OF WRITTEN DESCRIPTION, A.-3.-(a)-ii) 
For each claim drawn to a genus:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. See also < Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998), > wherein < the disclosure of a species in the parent application did not suffice to provide written description support for the genus in the child application.

Thus as best understood by the examiner, claims 1-12 fail the written description requirement under 35 USC 112 first paragraph.
This rejection can be easily overcome by claiming the details of the species embodiment of the invention which would limit the genus breadth of the claims to embodiments that are anticipated by the disclosed embodiment of the invention.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alber et al. US 2017/0102370.
With regards to claim 1, Alber et al. US 2017/0102370 teaches a method for correcting measurement data of an analysis sensor, the method comprising the following steps:
 providing an analysis sensor having a first sensor unit, a data memory and a computing unit, (paragraph 0042)
wherein the data memory has sensor-specific or sensor-type-specific parameter data which represent a predetermined field of application or a measurement characteristic of the analysis sensor, (paragraph 0043-0044 & 0053)
collecting measurement data through the first sensor unit, (paragraph 0040)
reading out the parameter data from the data memory through the computing unit, (27; figure 3)
correcting the collected measurement data using the parameter data through the computing unit in order to generate corrected measurement data. (paragraph 0054)
With regards to claim 2, Alber et al. US 2017/0102370 teaches the analysis sensor has a first communication module and is adapted to be connected to a second communication module of a device external to the analysis sensor in order to transmit the corrected measurement data from the analysis sensor to the device. (29, 33; figure 3)
With regards to claim 3, Alber et al. US 2017/0102370 teaches method for correcting measurement data of an analysis sensor, wherein the method comprises the following steps:
 providing an analysis sensor having a first sensor unit, a data memory and a first communication module, (20; figure 3)
wherein the data memory has sensor-specific or sensor-type-specific parameter data which represent a predetermined field of application or a measurement characteristic of the analysis sensor, (27; figure 3)
wherein the first communication module is adapted to be connected to a second communication module of a device external to the analysis sensor, (Paragraph 0080) (29,33; figure 3)
providing the device external to the analysis sensor having the second communication module and a computing unit, (Paragraph 0080) (29,33; figure 3)
connecting the second communication module to the first communication module, (29,33; figure 3)
 transmitting the sensor-specific or sensor-type-specific parameter data from the analysis sensor to the external device through the first communication module and the second communication module, (27,29,33; figure 3)
 collecting measurement data through the first sensor unit of the analysis sensor, (20; figure 3)
transmitting the collected measurement data from the analysis sensor to the external device through the first communication module and the second communication module, (29,33; figure 3)
correcting the collected measurement data using the sensor-specific or sensor-type-specific parameter data through the computing unit of the external device in order to generate corrected measurement data. (automatic calibration, verification, adjustment; figure 3)
With regards to claim 4, Alber et al. US 2017/0102370 teaches the first sensor unit of the analysis sensor has a sensor-specific or sensor-type-specific first zero or operating point and sensor-specific parameter data comprise a sensor-specific or sensor-type-specific value of a zero or operating point shift and the step of correcting the collected measurement data comprises a change to the collected measurement data such that the corrected measurement data correspond to the measurement data of a second sensor unit having a second zero or operating point which is shifted relative to the first zero or operating point of the first sensor unit by the value of the zero or operating point shift. (paragraph 0048)
With regards to claim 5, Alber et al. US 2017/0102370 teaches the first sensor unit of the analysis sensor has a sensor-specific or sensor-type-specific first reference system and the parameter data comprise a sensor-specific or sensor-type-specific offset value for a reference system shift and the step of correcting the collected measurement data comprises a change to the collected measurement data such that the corrected measurement data correspond to the measurement data of a second sensor unit having a second reference system which is shifted relative to the first reference system of the first sensor unit by the offset value. (paragraph 0034 &0044)
With regards to claim 6, Alber et al. US 2017/0102370 teaches the sensor-specific or sensor-type-specific parameter data comprise a regression function for linearizing the temperature dependence of the collected measurement data, the method including a step of correcting the collected measurement data including changing the collected measurement data such that the corrected measurement data has a changed linear temperature dependence. (paragraph 0028 & 0055)
With regards to claim 7, Alber et al. US 2017/0102370 teaches the sensor-specific or sensor-type-specific parameter data comprise at least one sensor-specific or sensor-type-specific first default value for a sensor-specific or sensor-type-specific evaluation of a sensor state of the sensor unit. (saved first measured value; paragraph 0053) 
With regards to claim 8, Alber et al. US 2017/0102370 teaches transmitting the first default value from the analysis sensor to the external device via the first communication module and the second communication module. (29, 33; figure 3)
With regards to claim 9, Alber et al. US 2017/0102370 teaches the external device comprises a data memory and the method further comprises the step of storing the first default value in the data memory of the external device. (paragraph 0052)
With regards to claim 10, Alber et al. US 2017/0102370 teaches comparing the first default value to a sensor-specific or sensor-type-specific second default value stored in the data memory of the external device, generating a user message if the first default value is different from the second default value. (displayed; paragraph 0052)
With regards to claim 11, Alber et al. US 2017/0102370 teaches the step of comparing the first default value and the second default value is performed using of a hash function or a checksum. (calibration function; paragraph 0067)
With regards to claim 12, Alber et al. US 2017/0102370 teaches analysis sensor for correcting measurement data, comprising a first sensor unit, a data memory and a computing unit, wherein the data memory has sensor-specific or sensor-type-specific parameter data, said parameter data representing a predetermined field of application of the analysis sensor or a specific measurement characteristic of the analysis sensor. (figure 3) (paragraph 0043-0044 & 0052-0053)
Examiner's Note:
11. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
12.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wittmer et al. US Pat # 9,880,038 teaches an in-line measuring device.
Gruaz et al US 2010/0017169 teaches a test assembly and procedure for capturing performance data. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        June 16, 2022